AO 245B (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet I




                                            United States District Court
                                                       District of Massachusetts

             UNITED STATES OF AMERICA                                          JUDGMENT IN A CRIMINAL CASE
                                   V.


                         KELLY ANN LYNCH                                        Case Number: 1:           18 cr     10165    -   1     -   IT

                                                                                USM Number:             00746-138

                                                                                 Cara McNamara
                                                                                Defendant's Attorney
THE DEFENDANT:

0 pleaded guilty to count(s)            1


n pleaded nolo contendere to count(s)
   which was accepted by the court.
• was found guilty on count{s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                        Offense Ended            Count

18U.S.C. § 1344                  Bank Fraud                                                                    06/01/17




       The defendant is sentenced as provided in pages 2 through                        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
• The defendant has been found not guilty on count(s)
• Count(s)                                             • is     •   are dismissed on the motion of the United States.

         It is ordered thatthe defendant must notify theUnited States attorney for this district within 30 days of anychange of name, residence,
or mailing address until allfines, restitution, costs, and special assessments imposed bythis judgment arefully paid. If ordered topayrestitution,
the defendant mustnotifythe court and United Statesattomey of material changes in economic circumstances.
                                                                        10/9/2018
                                                                       Date of Imposition of Judgment




                                                                       Signature of Judge

                                                                                The Honorable Indira Talwani
                                                                                Judge, U.S. District Court
                                                                       Name and Title of Judge




                                                                       Date
                                                                                                 // ^
AO 24SB (Rev. 11/16) Judgment in CriminalCase
                     Sheet 2 — Imprisonment
                                                                                                     Judgment — Page       of

 DEFENDANT: KELLY ANN LYNCH
 CASE NUMBER:             1: 18 cr      10165       - 1      - IT

                                                             IMPRISONMENT

          The defendant is herebycommitted to the custodyof the Federal Bureauof Prisons to be imprisoned for a total
 term of:       18 month(s)




     0   The court makes the following recommendations to the Bureau of Prisons:

  The court recommends that the defendant be designated to a facility as close as possible to Massachusetts.



     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:

         •    at                                •     a.m.     •    p.m.       on

         •    as notified by the United States Marshal.

     0   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         B before 2p.m. on           11/20/2018                            .
         •    as notified by the United States Marshal.

         •    as notified by the Probation or Pretrial Services Office.


                                                                    RETURN

 I have executed this judgment as follows:




         Defendant delivered on                                                          to


                                                    , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL




                                                                           By
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 11/16) Judgmentin a CriminalCase
                     Sheet 3 — Supervised Release
                                                                                                          Judgment—Page   3   of
DEFENDANT:           KELLY ANN LYNCH
CASE NUMBER:             1: 18 cr      10165        - 1     -IT
                                                          SUPERVISED RELEASE

Upon release from imprisonment, youwillbe on supervised release for a term of;                              5   year(s)




                                                     MANDATORY CONDITIONS

1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from anyunlawful useof a controlled substance. You must submit to onedrug testwithin 15 days of release from
      imprisonment andat least two periodic drug tests thereafter, as determined by thecourt.
             • The above drugtesting condition is suspended, basedon the court's determination that you
               pose a low risk of futuresubstanceabuse, (check ifapplicable)
4.      0 You must cooperate in the collection of DNAas directed by the probation officer, (check ifapplicable)
5.      • You must comply with the requirements of theSex Offender Registration and Notification Act(42 U.S.C. § 16901, etseq.) as
          directed bythe probation officer, the Bureau ofPrisons, orany state sex offender registration agency inthe location where you
           reside, work, are a student, or were convicted of a qualifying offense, (check ifapplicable)
6.      • You must participatein an approvedprogramfor domestic violence, (check ifapplicable)


Youmust comply with the standard conditions thathave been adopted by this court as well as with anyother conditions on theattached
page.
AO 245B (Rev. 11/16)   Judgmentin a CriminalCase
                       Sheet 3A — Supervised Release
                                                                                             Judgment—Page         ^        of
DEFENDANT:             KELLY ANN LYNCH
CASENUMBER:                1: 18 cr       10165        - 1   -IT

                                       STANDARD CONDITIONS OF SUPERVISION
As part ofyour supervised release, you must comply with the following standard conditions ofsupervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers tokeep informed, report tothe court about, and bring about improvements inyour conduct and condition.
1.   You must report tothe probation office inthe federal judicial district where you are authorized to reside within 72 hours ofyour
     release from imprisonment, unless the probation officer instructs you to report to a different probation office orwithin adifferent time
     frame.
2. After initially reporting to the probation office, you will receive instructions from the court orthe probation officer about how and
   when you must report to the probation officer, and you must report to the probation officer asinstructed.
3. You must not knowingly leave the federal judicial district where you are authorized toreside without first getting permission from the
     court or the probation officer.
4.   You must answertruthfully the questions askedby your probation officer.
5.   You must live ata place approved bythe probation officer. If you plan tochange where you live oranything about your living
     arrangements (such as the people you live with), you must notify the probation officer atleast 10 days before the change. Ifnotifying
     the probation officer in advance isnot possible due to unanticipated circumstances, you must notify the probation officer within 72
     hours of becoming aware of a change or expected change.
6.   You must allow the probation officer tovisit you atany time atyour home orelsewhere, and you must permit the probation officer to
     take any items prohibited bythe conditions ofyour supervision that heor she observes inplain view.
7.   You must work full time (atleast 30hours per week) ata lawful type ofemployment, unless the probation officer excuses you from
     doing so. Ifyou do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
     you from doing so. Ifyou plan to change where you work oranything about your work (such as your position oryour job
     responsibilities), you must notify the probation officer atleast 10 days before the change. Ifnotifying the probation officer at least 10
     days inadvance isnot possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interactwith someone you knowis engaged in criminal activity. If you knowsomeone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission ofthe
      probation officer.
9. Ifyou are arrested orquestioned bya law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, orhave access toa firearm, ammunition, destructive device, ordangerous weapon (i.e., anything that was
    designed, orwas modified for, the specific purpose ofcausing bodily injury ordeath toanother person such asnunchakus ortasers).
11. You must notactormake any agreement with a law enforcement agency to actas a confidential human source or informant without
      first getting the permission of the court.
12. Ifthe probation officer determines that you pose a risk toanother person (including an organization), the probation officer may
    require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person andconfirm thatyou have notified theperson about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
AU.S. probation officer has instructed me on the conditions specified by the court and has provided me with awritten copy ofthis
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation andSupervised
Release Conditions^ available at: www.uscourts.gov.


Defendant's Signature                                                                                   Date
AO 245B(Rev. 11/16)   Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                           Judgment—Page          of

DEFENDANT: KELLY ANN LYNCH
                                                          - IT
CASE NUMBER:                                          ^

                                        SPECIAL CONDITIONS OF SUPERVISION
   1. You are prohibited from engaging in an occupation, business, or profession that would require or enable you to be
   responsible for financial transactions.
   2. Prior to accepting any form of employment, you must seek the approval of the Probation Office, in order to allow the
   Probation Office the opportunity to assess the level of risk to the community you may pose if employed in a particular
   capacity.
   3. You are prohibited from drinking alcohol to the point of intoxication, as defined by Massachusetts State Law as a .10
   blood alcohol level.
   4. You must participate in a program for substance abuse counseling as directed by the Probation Office, which program
   may include testing, not to exceed 104 drug tests per year to determine whether you have reverted to the use of alcohol or
   drugs.
   5. You must participate in a mental health treatment program as directed by the Probation Office.
   6. You must pay the balance of any fine or restitution imposed according to a court-ordered repayment schedule.
   7. You are prohibited from incurring new credit charges or opening additional lines of credit without the approval of the
   Probation Office while any financial obligations remain outstanding.
   8. You must provide the Probation Office access to any requested financial information, which may be shared with the
   Financial Litigation Unit of the U.S. Attorney's Office.
   9. You shall be required to contribute to the costs of evaluation, treatment, programming, and/or monitoring (see Special
   Condition # 4 & 5), based on the ability to pay or availability of third-party payment.
   10. You must not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
\5B (Rev. 11/16) Judgment inaCriminal Case
                 Sheet5 — Criminal Monetary Penalties
                                                                                                 Judgment — Page
PENDANT: KELLY ANN LYNCH
SE NUMBER*                                          ^
                                         CRIMINAL MONETARY PENALTIES

 The defendant must pay    the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                                                                         Restitution
                  Assessment                 .TVTA Assessment*
                                                                                                       S 229,088.90
TALS           $ 100.00



 The determination ofrestitution is deferred until                   . An Amended Judgment in a Criminal Case(A0245C) will be entered
 after such determination.

 The defendant must make restitution (including community restitution) to the following payees in the amount listed below,

  before the United States is paid.
                                                                Total Loss**              Restitution Ordered          PHnritv or Percentage

                                                                                                   $229,088.90




                                                                                   0.00     $          229.088.90




    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and afine ofmore than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date ofthe judgment, pursuant to 18 U.S.C. §3612(f). All ofthe payment options on Sheet 6may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).
    The court determined that the defendant does not have the ability to pay interest and it is ordered that:
    • the interest requirement is waived for the • fine • restitution.
     • the interest requirement for the         •       fine   • restitution is modified as follows:

                  "f" of Trafficking Act of2015, Pub. L. No. 114-22.
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page             of
 DEFENDANT:            KELLY ANN LYNCH
 CASE NUMBER:               1: 18 cr        10165           - 1     -IT


                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     0     Lump sum payment of $         100.00                   dueimmediately, balance due

             •     not later than                                       ,or
             •     in accordance with •       C,        •    D,    •     E, or     •   F below; or

 B    •      Payment to begin immediately (maybe combined with                   DC,         • D, or       • F below); or

 C    •      Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                           (e.g., months oryears), to commence                           (e.g., 30 or 60 days) after the date of this judgment; or

 D    •      Payment in equal                           (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                           (e.g., months or years), to commence                          (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or
                                                                                  60            (e.g., 30 or 60days) after release from
 B    0      Payment during the term of supervised release will commencewithin
             imprisonment. The courtwill set the payment plan based on an assessment of the defendant's abilityto pay at that time; or

 F    •      Special instructions regarding the payment of criminal monetary penalties:




 Unless thecourt has expressly ordered otherwise, ifthis jud^ent imposes imprisonment, payment ofcriminal monetary penalties isdue during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendantshall receive credit for all payments previouslymade towardany criminal monetarypenaltiesimposed.



 •     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number). Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 •     The defendant shall pay the cost of prosecution.

 •     The defendant shall pay the following court cost(s);

       The defendant shall forfeit the defendant's interest in the following property to the United States:
           As previouslyordered in the court's Preliminary Order of Forfeiture [#27], filed 08/03/2018.

 Payments shall beapplied inthefollowing order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
 interest, (6)community restitution, (7)JVTA assessment, (8)penalties, and (9)costs, including costof prosecution andcourt costs.
